 In the Matter of INDIANAPOLIS POWER & LIGHT COMPANYandUTILITYWORKERS ORGANIZING COMMITTEE, LOCAL 120, AFFILIATED WITH THECONGRESS FOR INDUSTRIAL ORGANIZATIONSINDIANAPOLISPOWER & LIGHT COMPANYandASSOCIATEDBROADCASTTECHNICIANSCases Nos. C-1./19 and C-1420.-Decided July 6, 19110Jurisdiction:electric utility industry.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-union statements; interrogation con-cerning union membership ; encouragement of and support to "inside" union ;charges of, by surveillance of employees and meetings of one of complainantunions, dismissed.The granting of a raise in wages to employees just prior to date on whichan employee meeting to consider grievances was scheduledheldan attemptto forestall concerted employee activity.Discrmnnation:discharges for union membership and activity ; charges of, asto three persons dismissedRemedial Orders:reinstatement and back pay awarded.Award of back pay to victim of discrimination, not desiring reinstate-ment, from date of discharge to date he secured other employmentheldnotaffected by company's sale, subsequent to time said victim secured otheremployment, of part of business where said victim had been employedprior to his discharge.Respondent ordered to cease encouragement in or otherwise supportingan "inside" union.Mr. Colonel C. SawyerandCllr.Robert D. Malarne y,for, theBoard..Mr. Arthur L. Gilliom, Mr. Elbert R. Gilliom,andMr. Karl J.Stipher,of Indianapolis, Ind., for the respondent.Mr. Orval Kincaid,of Indianapolis, Ind., for the U. W. O. C.Mr. Francis O'Rourke,of Indianapolis, Ind., andMr. Lawson}Vimberiy,of Washington, D. C., for the A. B. T'.Mr. Arnold R. Cutler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn November 19, 1937, United Electric and Radio Workers ofAmerica, Local 1008, a labor organization now known as Utility25 N. L It B., No. 21193 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkersOrganizingCommittee,Local 120, herein called theU.W. O. C., and on January 26, 1938, Associated Broadcast Tech-nicians, a labor organization now known as Associated BroadcastTechniciansUnit of the International Brotherhood of ElectricalWorkers,' herein called the A. B. T., respectively filed charges withthe Regional Director for the Eleventh Region (Indianapolis, Indi-ana), charging that Indianapolis Power & Light Company, Indian-apolis, Indiana, herein called the respondent, had engaged in and wasengaging in unfair labor practices, within the meaning of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.Thereafter, the U.W. O. C. and the A. B. T. respectively filedamended charges.On July 11, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Article II, Sec-tion 37 (b) of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered that the cases thus institutedby the U. W. O. C. and the A. B. T. be consolidated for all purposesand that one record be made of the hearing to be held.Upon the amended charges the Board by the Regional Directorissued a complaint dated July 17, 1939, against the respondent alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce. within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the Act. A copy of the.complaint, together with notice of hearing and a copy of NationalLabor Relations Board Rules and Regulations-Series 2, Was dulyserved upon the respondent, upon the U. W. O. C., upon the A. B. T.,and upon Indianapolis Power & Light Employees' Protective Associa-tion, also known as I. P. and L. Employees Protective Association,herein called the Association, a labor organization alleged in thecomplaint to be supported and encouraged by the respondent.OnJuly 18, 1939, an amended notice of hearing was duly served on theseparties.Thereafter, at the hearing mentioned below, the complaintwas amended.The complaint, as amended, alleged in substance, so far as herematerial, that the respondent (1) discharged Roy Payton and HarryWilkins on or about July 24, 1937, and May 24, 1938, respectively,from its C. C. Perry plant; Thomas Elbreg and Sidney Collier on orabout January 6, 1938, from its Harding Street plant, and DeweyLogsdon 2 on or about. January 6, 1938, from its Mill Street plant, be-cause they assisted the U. W. O. C. and engaged in concerted activitieswith other employees for the purposes of collective bargaining andother mutual aid and protection; (2) discharged Russell Rennaker1At the oral argument the respondent agreed that the name "Assocnited Bi oadcastTechnicians Unit of the International Brotherhood of Electrical workers." be substitutedfor that of "Associated Broadcast Technicians," for the pin poses of the iecoid2 Also referred to in the record as Logston. INDIANAPOLIS POWER & LIGHT COMPANY195on or about January 15, 1938, from its WFBM radio-broadcastingstation because he assisted the A. B. T. and engaged in concerted activi-ties-with other employees for the purposes of collective bargainingand other mutual aid and protection; (3) urged, persuaded, andwarned its employees in the city of Indianapolis to refrain from be-coming or remaining members of the U. W. O. C. or the A. B. T.,threatened said employees with discharge and other reprisals if theybecame or remained members of the U. W. O. C. or the A. B. T., andput under surveillance the meetings and meeting places of employeemembers of said labor organizations; (4) rendered support and en-couragement to the Association by allowing the solicitation of mem-bership for that organization during working hours and on the re-spondent's property and permitting supervisory employees to encour-age and solicit membership in said organization while refusing suchprivileges to the U. W. O. C. or the A. B. T., and by coercing Asand other acts interfered with, restrained, and coerced 'its employeesin the exercise of rights guaranteed by Section 7 of the Act.On July 31, 1939, the respondent filed a written motion to dismissthe complaint for want of jurisdiction of the subject matter, and alsofiled an answer to the complaint. In its answer the respondent denied,the material allegations of the complaint, and averred, among otherthings, that Roy Payton, Harry Wilkins, Thomas Elbreg, SidneyCollier, and Dewey Logsdon, the persons mentioned'in the complaint,as amended, were laid off by the respondent, and not discharged, solelybecause of "lack of work brouglit about by'general economic conditionsiresulting in reduced demand on the part of respondent's customers forelectricity and steam, and in part clue to the fact-that improvementsin plant made by respondent resulted in reduction in operating forces" ;that Russell Rennaker, the employee mentioned in the complaint, Waslaid off and not discharged "because of the general economic recessionthen prevalent compelling a reduction in the technician force"; andthat the respondent has recognized the Association as the representativeof its employees for purposes of collective bargaining.Pursuant to notice a hearing was held of Indianapolis, Indiana, fromJuly 31 to August 4,1939, before Horace A. Ruckel, the Trial Examinerdulydesignated by the Board.! The Board and the respondent ap-peared and were represented by counsel, the U. W. O. C. and theA.'B. T. by their representatives, and all participated in the hearing.Full-opportunity to be heard, to examine and cross-examine witnesses,'aud to produce evidence bearing upon the issues was afforded allparties.The Trial Examiner reserved ruling upon the respondent'smotion, above mentioned, to dismiss the complaint for want of jurisdic-tion, and upon other motions of the respondent made at the hearing 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDto dismiss the complaint for other reasons.These motions were deniedby the Trial Examiner in his Intermediate Report, mentioned below.He granted a motion by counsel for the Board to conform the plead-ings to the proof.During the course of the hearing the Trial Examinermade various other rulings on motions and objections to the admissionof evidence.The Board has reviewed the above rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On November 24, 1939, the Trial Examiner filed his IntermediateReport, a copy of which was duly served upon the respondent, uponthe A. B. T., and upon the U. W. O. C., in which he found that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act; and recommended that the respond-ent cease and desist from the unfair labor practices which he foundand that it take certain specified affirmative action, including rein-statement of Collier and Elbreg, the persons named in the complaint,and payment of compensation to them and to Rennaker, also namedin the complaint, in order to remedy the situation brought about bysuch practices.The Trial Examiner also recommended that the com-plaint, in so far as it related to Payton, Wilkins, and Logsdon, and inso far as it averred or may be taken to have averred that the respondentkept under surveillance its employees and meetings of the A. B. T. andU.W. O. C. and encouraged the formation of the Association, bedismissed.,On December 13, 1939, the respondent filed its exceptions to theIntermediate Report and to the record, and on January 15, 1940,submitted a brief in support thereof.On January 10, 1940, Logsdonfiled exceptions to the Intermediate Report in so far as the findingsand recommendations of the Trial Examiner related to him.Pursuant to notice a hearing for the purpose of oral argument on theexceptions and record was held before the Board on March 5, 1940, inWashington, D. C. The respondent and the A. B. T. appeared bycounsel or by a representative and presented argument to the Board.The Board has considered the exceptions of the respondent to theIntermediate Report and to the record and, in so far as they are in-consistent with the findings, conclusions of law, and order below, findsthem to be without merit.The Board also has considered the excep-tions of Logsdon to the Intermediate Report, and in that connectionhas reviewed the entire record relating to his allegedly discriminatorydischarge.The Board is of the opinion that the recommendations ofthe Trial Examiner relating to this individual should be followed,and accordingly will dismiss the allegations of the complaint, asamended, in respect to Logsdon.Although no exceptions have been INDIANAPOLIS POWER & LIGHT COMPANY197filed to the Trial Examiner's findings and recommendations regard-ing Payton and Wilkins, the Board, nevertheless, has reviewed therecord bearing upon their discharges and concurs in the recommenda-tions of the Trial Examiner .3The order will so provide.Upon the entire record in the consolidated cases, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTIndianapolis Power & Light Company is a public utility corpora-tion, organized under the laws of Indiana and having its principaloffice and place of business at Indianapolis, Indiana. It is engagedchiefly in the generation, transmission, sale, and distribution of elec-tricity and steam, and in connection therewith serves some 400,000persons resident in Marion County and in certain counties immedi-ately adjacent thereto within the State of Indiana. It is the solesupplier of electricity to all users, except one,' in this area, andhas approximately 125,000 customers for its electricity and steam.The respondent also is engaged' in the business of selling retail elec-trical appliances and, until August 8, 1939, was engaged in commercialradio broadcasting.In connection with its generation of electricity and steam, the re-spondent operates three generating plants located in the city of In-dianapolis, known as the C. C. Perry plant, the Harding Street plant,and the Mill Street plant.The C. C. Perry plant comprises two sub-divisions,PerryW. and Perry K. The respondent's broadcastingenterprise was carried on through a radio-broadcasting station whichit owned and operated in that city, known as Station WFBM.Atthe time of the hearing the respondent employed approximately 1,26Qworkers, including 270 at the three generating plants and 39 at StationWFBM.During 1938 the respondent in the course of generating steam andelectricity at the generating plants used 565,870 tons of coal of which2,879 tons were shipped to the plants from points outside the State ofIndiana.Also in that year 1,522 transmission-line poles having avalue of $23,208, $12,074 worth of raw materials, and $1,302,829 5worth of power equipment were shipped to the respondent at variousplaces in Indiana from without the State.Also during that yearapproximately $249,968 worth of electrical appliances for resale and3 CfMatter of National Supply CompanyandSteelWorkers Oiganszing Comrnittee,16N L. R B 3044The transportation system at Indianapolis5The figures for 1937 are similar to those of 1938 except that a substantially largeramount was expended for power equipment during 1938 because of certain extensive im-provements made during that year.283036-42-vol 25-14 198DECISIONSOF NATIONALLABOR RELATIONS BOARDdistribution at retail by the respondent were shipped to it in Indianafrom sources outside the State.In 1936 the respondent generated 368,667,283 kilowatt hours ofelectrical energy, and its total revenue therefor from sales to custom-erswas $9,728,959.During that year 1,642,506 kilowatt hours, orapproximately.446 per cent of the total output, was furnished to theUnited States for its post office and other-purposes at Indianapolis, and7,970,586 kilowatt hours or 2.162 per cent of the total output wasfurnished to various interstate railroads and other instrumentalitiesof interstate commerce, hereinbelow described.In 1937 and 193'9 thepercentage of total output of kilowatt hours furnished to the UnitedStates for the above-mentioned purposes and to the mentioned inter-state railroadsand otherinstrumentalities of commerce was approxi-mately the same as in 1936.The respondent furnishes electrical energy to the following inter-state railroads, Baltimore and Ohio Railway Company;Chicago,Indianapolis and Louisville Railway Company,Illinois Central; NewYork Central,Railroad; NewYork, Chicago,and St. Louis RailroadCompany; and Pennsylvania Railroad. These railroads all have linesextending in and through the State of Indiana and into other States,and are engaged in hauling interstate and local traffic.The respondentalso furnishes electrical energy to Indianapolis Union Railway Com-pany, a local belt railroad,which ownsand operates switchingfacilitiesand the only terminal in Indianapolis.All the mentioned interstaterailroads must use the switching facilities and terminal of the In-dianapolis Union Railway Company.The electricity purchased fromthe respondent is used by the railroadsfor lighting,for operatingtrain-control equipment,signals, interlocking equipment,flasher lights,and miscellaneous power applications.The respondent supplies electrical energy to Indiana Bell TelephoneCompany,WesternUnion Telegraph Company,and Postal TelegraphCompany for the operation of equipment utilized by these companies inthe receipt and transmission of interstate telephonic and telegraphicmessages.The respondent also furnishes the electrical energy usedinoperating the following radio-broadcasting stations,StationWFBM, Station WIRE, and Station WIBC, all of which stations areengaged in interstate broadcasting,communications,and commerce.The respondent transmitselectrical energy to the IndianapolisMunicipal Airport, an airport for commercial and other airplanesengagingin flights from points within the State of Indiana to Statesother than the State of Indianaand fromsuch other States to pointswithin the State of Indiana.The electricity purchased from the re-spondent is used by the airport to operate its beacons, its radio equip-ment. its field,building, flood,flush, and boundary lights, and the blind-landing equipment. INDIANAPOLIS POWER & LIGHT COMPANY199Cessation of the flow of electrical energy from the respondent wouldcompletely stop the operations of a number of these instrumentalities.The others have auxiliary devices to which they could resort, as gasengines, batteries, hand equipment, and similar devices.Considerabletime,would be required before the railroads could effectively utilizetheir auxiliary equipment and its use would thereafter entail a greatamount of delay in the arrival and departure of trains.Reliance onauxiliary equipment by the other instrumentalities which have suchequipment available would create an increased break-down hazard andnecessitate continued periodic replacement of makeshift equipment. Itis evident that resort to auxiliary equipment on an emergency basis initselfwould involve a burden upon and obstruction of the operationsof these instrumentalities of interstate commerce.The foregoing facts show, and we find, that a stoppage in the re-spondent's business and operations occasioned by a labor dispute withits employees would naturally and necessarily impose substantialburdens upon, obstruct, and directly affect interstate trade, traffic, com-merce, transportation, and communication., In the event of suchstoppage the flow of large quantities of transmission-line poles, powerequipment, electrical appliances, and merchandise, as well as othercommodities, in interstate commerce to the respondent's place of busi-ness or other points in Indiana from outside Indiana would be dis-rupted or cease,' and the operations and services of various instrumen-talities of interstate transportation, communication, and commercedependent for their functioning upon electrical energy furnished bythe respondent would be hampered seriously or terminated because ofthe inability of such instrumentalities to obtain power.The respondent contends that a stoppage of operations at its gener-ating plants occasioned by a labor dispute would have no substantialeffect upon interstate commerce because of an arrangement which ithas with another producer of electrical energy located in Indiana,for an interchange of electricity in "emergencies or unusual operatingperiods."The respondent asserts that under this arrangement andin the event of such stoppage it could acquire the necessary electricalenergy to supply the various interstate instrumentalities which itserves.The arrangement in question is evidenced by a written so-calledDeclaration of Intent, and a written extension thereof.°Consumers Power Company v N L R B,113 F (2d) 38 (C C A 6), enf'gMatter ofConsumers Power Company, a corporationandLocal No 740, United Electoical,Radio &Machine TPorkers of America, 9 NL R B 701,Southern Colorado Power Company, a cor-poration v N L R B.,111 F (2d) 539 (C C. A 10), enf'gMatter of Southern ColoradoPower Co, a corporationandIIM Stcwait and I LWatkins,indio.duals,13 N. L R B699;Consolidated Edison Co v N L R B,305 U S 197SNewport News Shipbuilding & Dry Dock Co et at v N L R B,101 F (2d) 841(C C A 4) iev'd on other grounds 60 S Ct 203, enf'gMatter of Nev,portNews Shipbuilding and Dig Dock Company and Industi ial Union of Maiine and Eliipbaild.ng Worleisof America, 8 N LR B 866 200DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is apparent from the provisions of these documents that they arenon-contractual in character and impose no legal obligation uponeither party thereto to furnish the other with emergency electricity.Among other things, they provide that "nothing herein containedshall give rise to any claim for damages for any reason whatever,and that the only obligation incurred by either party hereto onaccount of this Declaration of Intent, shall be to pay for electricalenergy delivered. . . ." 8The record does not show whether theproducer of electrical energy with whom this arrangement existscould in fact supply the respondent with all the energy it wouldneed in the event of a complete cessation of the generation of elec-tricity at the respondent's plants or whether it could maintain suchtransmission for any length of time.Nor are we satisfied from therecord that the respondent could transmit electrical energy from thisemergency source without preparation therefor or continuing opera-tions on its part.We are unable to find, therefore, upon the recordpresented, especially in view of the non-contractual character of thearrangement in question; that such arrangement removes the possibleoccurrence of a substantial effect upon interstate commerce in theevent of a disruption of the respondent's generating operations by alabor dispute.9Finally, even if the respondent could rely com-pletely upon this source of emergency energy, and transmit the powerto all its consumers for any period without action on its part, wewould consider that fact immaterial.The necessity for resort toemergency energy in case of a stoppage resulting from a labor dis-pute, in itself involves an interruption to and impairment or cessa-tion of regular and normal essential services to instrumentalitiesengaged in interstate trade, traffic, commerce, transportation, andcommunication, and in consequence, a substantial burden and obstruc-tion to such trade, traffic, commerce, transportation and communica-tion.loIT.THE LABOR ORGANIZATIONS INVOLVEDUtilityWorkers Organizing Committee, Local 120, formerlyknown as United Electric and Radio Workers of America, Local1008, is a local of Utility Workers Organizing Committee, a labororganization affiliated with Congress of Industrial Organizations,formerly known as Committee for Industrial Organization.TheU. W. O. C. admits to membership all production and maintenance8They also provide that "the party called on to deliver additional electricity shall be thesolejudge of its ability to make such delivery "arouthern. Colorado Power Company,a corporationvN L R. B,illF (2d) 539(C.C A 10), enf'gMatter of Southern Colorado PowerCo,a corporationand H HStewart and I L Watkins, individuals,13 N L R B,699See alsofootnote6,supra10 SeeNorth Whittier Heights Citrus Association v N L R B,109 F (2d) 76 (C C. A. 9). INDIANAPOLIS POWER & LIGHT COMPANY201workers employed by the respondent at its generating plants, exclud-ing clerical and supervisory employees.Associated Broadcast Technicians Unit of the International Broth-erhood of Electrical Workers is a labor organization formerly knownas Associated Broadcast Technicians and now affiliated with Inter-national Brotherhood of ElectricalWorkers, a labor organizationaffiliated with American Federation of Labor.The A. B. T. admitsto membership radio operators and technicians employed at StationWFBM.Indianapolis Power & Light Employees' Protective Association,also known as I. P. and L. Employees Protective Association, is alabor organization unaffiliated with any national or other labor organ-ization, admitting to membership employees of the respondent, exclu-sively.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, coercion in connection with the radio-sta-tion employees, and the discriminatory discharge of RennakerPrior to March 1937 no labor organization existed among the work-ers employed by the respondent at Station WFBM, nor had theseemployees, so far as the record shows, ever engaged in concerted activ-ity to advance their employee interests. In that month two of theworkers employed in the technical, department of the station, RussellRennaker, the person named in the complaint, as amended, and oneWinter, called a meeting of all employees in their department, forthe purpose of discussing various grievances which the employeeshad respecting working conditions.The meeting was arranged tobe held on March 19 after working hours in a room, which therespondent had made generally available to employees at the station.On the day preceding the meeting the wages of all the employeesin the technical department were raised, and each was notified ofhis respective increase.On the following day, shortly before thetime for the meeting, Rennaker was visited at his home by one Wil-liams, the, chief engineer of the technical department, and interro-gated about the meeting:Williams inquired whether the meetingwould be held. Rennaker stated that it would and explained that Wil-liams had not been invited because his presence would prevent a freediscussion by the employees of their problems.Williams continuedhis inquiry, asking the names of the employees who would attend,whether the representatives of any labor organization would be pres-ent, and what Rennaker's own interest in union organization was.Rennaker stated that he believed in unionization and had been inter-ested in membership in the A. B. T.Williams stated that the respond- 202DECISIONSOF NATIONALLABOR RELATIONS BOARDent's station employees should "beware of union organizations thatwere organizing broadcast technicians," and concluded the conver-sation with a statement that he would not be present at the meeting.On March 19, after working hours, the employees met.As they,gathered together Williams and his superior, one Blossom, the man-ager of the station, entered the meeting place. In consequence; noneof the employees spoke.Blossom assumed charge of the meeting andaddressed those present.He stated, among other things, that he was"surprised" and "disheartened" to find that the employees consideredit necessary "to get together in the manner that [they] had apparentlydone that evening;" that there was no reason for them to "meet anddiscuss working conditions;" that it was not "good for the departmentor for the company to hold general meetings where everyone waspresent;" and that it was the policy of the respondent to discussgrievances with its employees on an individual basis.He invitedthose present to submit what grievances they had to him for individu-zladjustment.Upon completing his statement Blossom suggested thatthe meeting adjourn and the employees "think this over." One of theemployees asked whether it was not the essence of Blossom's state-ment that the respondent opposed collective bargaining by its em-ployees.Blossom replied that it was the policy of the respondentnot to bargain collectively "with groups," and admonished thosepresent never to hold a similar meeting at the station.The meetingthus ended.Section 8. (1) of the Act provides that employers shall not interferewith, restrain, or coerce their 'employees in the exercise of the funda-mental rights which the Act in Section 7 secures to employees. Sec-tion 7 pronounces as a basic right of employees the right "to engagein concerted activities, for the purpose of collective bargaining orother mutual aid or protection."We have had occasion to point outthat "in enacting these provisions it was the- intent of the Congressthat employees, irrespective of whether they are or are not membersof a labor organization, have full freedom 'and liberty to enjoy theadvantages of concerted action lawfully designed and engaged in toadvance their economic and other interests as employees."Section7 also guarantees to employees the right of self-organization.Ofthis provision we have observed that employer conduct which dis-courages employees from engaging in concerted activities for purposesof collective bargaining or mutual aid or protection, where no labororganization exists, also "has the effect of discouraging the formationof and membership in a labor organization, which is the customary"Matter of Servel,IncandUnited Electrical, Radio and Machine Workers of America,Local No. 1002,11 N L.R B 1295, 1325-1326.See alsoMatter of Pittsburgh StandardEnvelopeCompanyandPittsburgh Prrnting Pressmen and Assistants Union.No64,20N L R B 516, 524. INDIANAPOLIS POWER & LIGHT COMPANY203instrument utilized by employees to achieve collective bargaining." 12Under these sections of the Act employees in the technical depart-ment of the station were secure in their right to arrange for the con-duct of a meeting where grievances regarding working conditionscould be discussed and a course of action, including collective bar-gaining, determined upon.There is no contention that the employeeswere without license to use at that time the respondent's property forsuch a meeting.The foregoing facts show that the respondent, through its agents,interfered with, restrained, and coerced these employees in the exer-cise of their afore-mentioned right.The rise in wages which it ac-corded them on the day preceding the meeting plainly was intended,as these employees necessarily understood, to express employer oppo-sition to and forestall a species of joint action which the respondentfeared would result in collective action and in the formation of alabor organization at the station.The Board and the courts re-peatedly have recognized as intimidatory in its effect upon employeesin the exercise of rights guaranteed by the Act and as violative ofthe statute, the grant'of a wage increase by the employer under cir-cumstances calculated to and which does disclose to employees theemployer's hostility to organization or to other concerted activity pro-tected by the Act.13Similarly,Williams' interrogation of and state-ments to Rennaker on March 19 were intended to avert the holdingof the meeting and the initiation of concerted activity.The use byWilliams of his authority as Rennaker's superior and of the respond-ent's economic power vested in him, to-pry into the circumstancessurrounding the meeting, the names of employees who would attend;and Rennaker's own interest in the matter was a particularly intoler-able assault upon the right guaranteed by the Act, for it singled outthe leader of the movement to require of him a breach of trust.Finally, the attendance without invitation of Williams and Blossom atthe meeting, and the statements of Blossom there made demonstratedthe respondent's determined opposition to concerted activities by itsemployees.Indeed, Blossom's statement that it was the respondent'spolicy to discuss grievances with its employees on an individual basis,likeWilliams' comment to Rennaker that the employees should "be-ware of union organizations" was intended to reveal to the station"Matter of Stehli andCo,Inc andTextileWorkers Union of Lancaster,Pennsylvaniaand Vicinity,Local#133, 11 N L R.B. 1397, 1451.11The M H Ritzwoller Company v N. L R B ,114 F (2d) 432.(C C A 7), aff'g as modMatter of the M H Ritzwoller Company and Coopers'International Union of North America,Local No28, 15 N. L R B 15;N L R. B. v. The Falk Corporation,102 F. (2d) 383, (C C A7) enf'gMatter of The Falk CorporationandAmalgamated Association of Iron,SteelandTin Workcrs of North America, Lodge 1528,6 N L R B 654;N L R B v American Potashand Chemical Corporation,98 F. (2d)448 (C C A 9), cert den 306 U S 643, enfgMatter of Ameii,can Potash and Chemical CorporationandBronx&Potash Workers' UnionNo. 20181, 3 N. LR. B 140. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that the respondent was not merely opposing their conductof a meeting such as that of March 19 or engaging in other concertedactivity, but their taking thenextlogical step, viz, their forming orbecoming affiliated with a labor organization for purposes of collec-tive bargaining.Blossom's words were not mere casual expressionsor comments.Considered in the light of the respondent's control overthe livelihood of its employees, they constituted clear threats of un-favorable consequences should the employees discuss in a group theirwork grievances or attempt collective bargaining or other concertedaction.Following the March 19 meeting and continuing through January1938, the respondent's opposition to its station employees'engagingin concerted activity, within the meaning of the Act, or becomingaffiliated with a labor organization,continued unabated.In the lat-ter part of June 1937, at the time the U. W. 0. C., as more particu-larly set forth below, was attempting to organize workers employedin the respondent'sgenerating plants,Williams questioned severalemployees at the station as to whether any "outside"union was en-rolling members among the station force, and requested one such em-ployee to inform him if and when a labor organizer for an outsideunion approached any of these workers.Shortly after Rennaker'sdischarge by Blossom on January 15,1938, as stated below, Blossomapproached one of the oldest employees in the technical departmentand requested him to inform Blossom of any union activity thatmight thereafter take place at the station.Blossom confided thatwhile the respondent was not so much concerned with being requiredto increase the wages of its station employees as a result of organiza-tion, it was concerned with the encouragement which successful or-ganization in the station would give to employees in other depart-ments of the respondent to organize.In many cases we have held it to be an unfair labor practice underSection 8(1) for an employer to interrogate employees about organi-zation activities.14We have said, "attempts to elicit information ofthis character. . .necessarily would intimidate,restrain,and coerce[employees] . . .in the exercise of their right to organize.Such in-1a SeeMatter ofFooteBrothersGear and Machine CorporationandUnited Office andProfessionalWorkers of America, No 24,14 N.L R. B. 1045,1054;Matter of PlantersManufacturing Company,IncandUnited Veneer Box and Barrel Workers Union, C I O.10 N. L R. B. 735,753, enf'd N. LR B. v. Planters Manufacturing Company, Inc,105F. (2d) 750(C. C. A. 4) ;Matter of Harry Schwartz Yarn Co.andTextileWorkers Organ-izing Committee,12 N. L.R. B. 1339, 1146,1151;Matter of The Boss Manufacturing Com-panyandInternational Glove Workers'Union of America,Local No 85,3 N L R B 400,405, enf'd as mod, N. LIt.B. v. The Boss Manufacturing Company,107 F (2d) 574(C. C.' A.7) ;Matter of Pennsylvania Greyhound Lines Inc,Greyhound Management Coin=pang, corporationsandLocal Diiision No 1063 of the Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America,1.N L. R B. 1, 18, enf'dN. L R. B.v.Pennsylvania Greyhound Lines, Inc,etal,303 U S 261,rev'g 91 F.(2d) 178(C. C. A. 3). INDIANAPOLIS POWER & LIGHT COMPANY205terrogation constitutes a threat that the employer's economic powerand superior position may be used to the disadvantage of the individualemployees disclosed to be members of or active in the union." 15Wealso have held, and the courts have affirmed our holding, that at-tempts of employers to persuade and urge upon employees that theybecome informers and report the organization activities of theirfellow workers violates Section 8 (1)."Such anti-union conduct isbut one step removed from industrial espionage."We find that the respondent by attempting to use an increase in,wages to forestall concerted activity of employees in connectionwith the meeting to consider employee grievances ; by attempting toavert the initiation of such activity through interrogation of andstatements to an employee leader regarding the same and his interesttherein; by attending without invitation such meeting for the samepurpose and there making statements opposing concerted activity,collective bargaining, and unionization; by interrogating employeesabout unionization ; by requesting employees to become informers inrespect to unionization; and by other and each of said acts, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On January 15, 1938, the respondent, through Blossom, dismissedRennaker.Rennaker had been employed as an operator at StationWFBM for 4 years and ranked third in seniority among the sevenoperators in the station.There is no doubt of his competence asa workman.Rennaker's interest in unionization and in obtaining an ameliora-tion of working conditions at the station through concerted activitiesof the station employees was known to the respondent.Referencealready has been made to his part in arranging for the March 19meeting and to the respondent's concern therewith. In November1937, when dissatisfaction with working conditions again arose amongthe station employees, Rennaker advised Blossom that the dissatis-faction might be avoided if the respondent paid wages and compen-sation for overtime work commensurate with what employees atunionized radio stations were being paid under collective wage16Matter of Foote Brothers Gear and Machine CorporationandUnited Office and Pro-fessionalWorkers of America,No24,14 N L R.B 1045, 105410 SeeMatter of Fansteel Metallurgical CorporationandAmalgamated Association of Iron,Steel and Tin Workers of North America,Local 66,5 N L R B 930,enf'd as modN L R BV.FansteelMetallurgical Corporation,306 U S 240,aff'g as mod,98 F. (2d)375 (C. C. A.7) ; Matter of Consolidated Edison Companyof New York,Inc, et alandUnited Electricaland Radio Workers of America,affiliated with the Committee for Industrial Organization,4 N L. It.B. 71, enf'd as mod.Consolidated Edison Company of New York,Inc, et al.v.N. L. R. B. at al.,305 U S. 197, aff'g as mod 95 F. (2d) 390 (C. C A 2) ;Matter ofFruehauf Trailer CompanyandUnited Automobile Workers Federal Labor Union No 19375,1 N L R. B 68, enf'dN. L. R B. v. Fruehauf Trailer Company,301 U. S 49, rev'g 85 F.(2d) 391(C.C.A. 7).11 See footnote 16,supra 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreements.In that same month Rennaker disclosed to Williams acommunication he received from the A. B. T. stating that in conse-quence of a liberalizing of its membership requirements employeesof Station WFBM were eligible to membership in its organization.On that occasion Williams advised Rennaker to inform the A. B. T.that the station employees were members of and satisfied with theAssociation'18 and were not interested in nor was there need for "anyoutside connection."Rennaker did not follow this advice.In December 1937 the A. B. T. began organization activities amongthe station employees.One Knight, an official of the union, cameto Indianapolis from Chicago, and conferred with Rennaker and otheremployees about establishing a local. of the A. B. T. at the station.Rennaker was entrusted with carrying on this work.On January 14,1938, upon receiving from the A. B. T. form application cards formembership in the union, Rennaker took these cards to the stationand told the various employees that the cards were available forthose who wished to sign them.On the following day, January 15,Blossom dismissed Rennaker, as above mentioned. Blossom told Ren-naker that the reason for the dismissal was poor business conditions,thatRennaker rather than one of the other operators had beenselected for dismissal because he apparently was "dissatisfied" withworking at Station WFBM, had sought employment at other stationsand his work had been affected thereby.As already stated, the respondent in its answer denies that it dis-charged Rennaker, and alleges that it laid him off "because of thegeneral economic recession then prevalent compelling a reduction inthe technician force" at the station.We are convinced, as herein-after set forth, that Rennaker was discharged and not merely laidoff.We also are convinced, and find, that the reason for his dis-charge was not business conditions.While the respondent at thehearing introduced proof of a diminution in operations at its gen-erating plants in consequence of a decreased load, it offered no evi-dence to show, and the record does not establish, the existence ofa need for reducing operations at Station WFBM during the periodunder review or that in fact such a reduction took place.The sta-tion operators continued to perform a substantial amount of over-time work after January 15, 1938.Four months later one employeewas transferred from another departinent to the station to performradio-operation work and some time thereafter an additional newworker was hired for similar work.No real economy would haveresulted from Rennaker's discharge, for immediately thereafter therespondent began to pay the operators time and a half for theirtoThe formation of the Association and the respondent's assistance to that organizationare set forth below.See Section IIIC, anja a. INDIANAPOLISPOWER & LIGHT COMPANY207overtime work, which it had not previously done. It is significant -that in dismissing Rennaker the respondent ignored any considera-tion of his seniority and departed from its general policy of pre-ferring married to unmarried workers in laying off employees forslack work.We also find that Rennaker was not discharged because he soughtemployment elsewhere or because his work was affected thereby.Therecord is bare of proof supporting such a position.At least threeother station operators had applied for work elsewhere without beingdischarged.As heretofore found, Rennaker was a competent work-man, and there is no proof of any deviation prior to his dischargein the quality of his work.The foregoing facts, considered in the fight of the entire record,show that the respondent discharged Rennaker on January 15, 1938,because of his undertaking to form a local of the A. B. T. amongthe station employees.The respondent, through its agents, had madeclear prior to the discharge its opposition to these employees affiliat-ing themselves with an outside labor organization.Although follow-ing the establishment of the Association, an "inside union," at theplant," the respondent was ready to accept the Association as a bar-gaining representative for its employees, it never receded from itsposition of determined hostility to their affiliation with a labororganization not restricted in its membership to such employees.Rennaker's interest in unionization and concerted activity was wellknown to the respondent, and when he converted that interest intoaction, the respondent promptly proceeded to rid itself of him.Weare satisfied that in so doing it did not intend a termination merelyof his work but of his employment status. The conversation aboveset forth of Blossom with one of the operators following the dis-charge confirms our finding that Rennaker was discriminatorilydischarged.We find that the respondent discharged Russell Rennaker onJanuary 15, 1937, because he assisted the A. B. T. and engaged inconcerted activities with other employees for the purposes of col-lective bargaining and other mutual aid and protection, thereby dis-criminating in regard to the hire and tenure of employment of saidemployee and discouraging membership "in a labor organization ; thatby said discharge the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed themby Section 7 of the Act.On February 1, 1939, Rennaker obtained employment with an-other radio station.He does not desire reinstatement to employmentio Upon its formation, the Association,as found below,was illegally supported by therespondent and membership of employees in it was encouraged by the respondent. SeeSection III C,infra. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the respondent.On August 8, 1939, the respondent sold StationWFBM and no longer owns or operates it. This fact is advanced bythe respondent as affecting the validity of any finding by the Boardof unfair labor practices in connection with either the station orRennaker, and of any order which otherwise might be validly madein that connection.As regards Rennaker there is no question hereof his reinstatement to his former position at the station, but merelyone of back pay to February 1, 1939.We are of the opinion thatthe sale of the station is without relevance either to the validity ofthe findings mentioned or to the portion of the order below basedthereon.B. Interference, restraint, and coercion in connection with the gener-ating-plant employees and the discriminatory discharges of Collierand ElbregIn February 1937 the six operators 20 employed by the respondentin the condenser pit at the Harding Street plant decided to make acollective request of the employer for an increase in wages.The menwere not at that time members of any labor organization.Beforesuch action was taken, however, the chief engineer of the plant, oneGoodrich, learned of the matter and forthwith interrogated theindividual operators about it.He told,them in the course thereofthat they "were absolutely wrong to try to approach [the respondent]cellectively," "that one voice speaks louder than many," and thatwhile the respondent would confer with individual operators aboutworking conditions it would not "meet [with them] as a group." Inconsequence, the operators refrained from presenting the joint request.The right of these employees to determine upon and make a col-lective request for an increase in wages was secured to them bySection 7 of the Act, as part of their rights to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, and to self-organization.21 In preventing the oper-ators from taking the action which they desired, and in cautioningthem against concerted activity, the respondent interfered with,restrained, and coerced these employees in the exercise of rightsguaranteed by Section 7, and engaged in an unfair labor practice,within the meaning of Section 8 (1).In May 1937 the Committee for Industrial Organization 22 under-took to organize persons employed at the generating plants of therespondent.In June it held an organizational meeting, attended by20Among the six were Collier and Elbreg,the employeeswhose dismissals are hereinafterdiscussed.21 See SectionIII A,and cases cited in footnote 11,supra.2z As stated above thislabor organization is now known as Congress of IndustrialOrganizations. INDIANAPOLIS POWER & LIGHT COMPANY209some 50 of these workers, where the formation of the U. W. 0. C.as a local union for production and maintenance employees, of theplants was begun. In August organization of the U. W. 0. C. wasperfected and officers were elected.23Collier and Elbreg, the em-ployees whose dismissals are hereinafter discussed, became presidentand secretary, respectively, of the U. W. 0. C.Throughout this period the management of the respondent, byquestioning of and statements to plant employees, sought to preventand discourage enrollment in and affiliation with the U. W. 0. C.Chief Engineer Goodrich summoned Collier to his office, and toldCollier that he should "feel just a little better towards the com-pany, ... that [the U. W. 0. C.] . . . would not be very satis-factory among the employees, because some would join and somewould not, ... [that he, Collier] ought to be more considerate" ofthe respondent.Goodrich on another occasion summoned anotheremployee, spoke to him about "outside" unions and warned him "tobe careful where [he] went," that "if things didn't turn up right[he] may slip later on."The assistant chief engineer at the HardingStreet plant, one Humphrey, questioned Elbreg during workinghours about the U. W. 0. C. and stated that the respondent desiredno "violence and bloodshed" in its plants, that "violence and blood-shed" would accompany organization of the plants by' the U. W.0. C., and that the plants would close down for a long period.Humphrey also questioned Collier about the U. W. 0. C. and toldhim that while the respondent knew that the U. W. 0. C. was "corn-ing in," it would "try to keep it out as long as" it could. In hisinterrogation of another employee about the U. W. 0. C., Humphreywas unsuccessful, for the employee refused to speak because of afear of losing his position.The assistant chief engineer of the PerryW. subdivision, one McKay, told an employee that a union wouldresult in "strikes and everything" and that the employees wouldlose their jobs.Foreman Houston of this same subdivision ques-tioned at least one employee as to whether he was a member of theU. W. 0. C.Plainly the foregoing action by persons of responsibility and au-thority associated with the respondent's management was intendedby the respondent to be and was intimidatory in its effect upon affilia-tion of the plant employees with the U. W. 0. C. It was conductcontrived to discourage membership in the U. W. 0. C. by making.apparent to the plant employees, as no doubt they understood, Theemployer's hostility to that union and the implicit threat to theirtenure of employment if that attitude was not respected.We find23 The number of employees who became members of the U W 0 C is not shown by therecord. 210DECISIONSOF NATIONALLABOR RELATIONS BOARDthat by such action and conduct the respondent interfered with, re-strained,and coerced its employees in the exercise of rights guar-anteed in Section 7 of the Act.The record shows that in Septemberor October1937 the U.W. O. C. ceased holding meetings.Elbreg,the union secretary,testified that by that time "the attendance haddwindled so that no one was present but the officers."On January 6, 1938, the respondent dismissed Collier and Elbreg.The twomen worked as operators in the condenser pit of the Hard-ing Street plant along with four other operators.Both,were com-petent workmen and had been employed by the respondent for manyyears.The respondent contends that it dismissed Collier and Elbregsolely because of business conditions,that a decline in the consump-tion of its electrical energy made imperative a dismissal of two,of the six persons employed as condenser-pit operators at the Hard-ing Street plant, and that it selected the two men in question forsuch purpose upon ordinary business considerations and not forseasons related to their participation in the concerted activity ofthe condenser-pit operators in February 1937 or the activities ofthe two men,and their leadership,in connection with the U. W. O. C.The record shows that in December 1937 the respondent's sale ofelectrical energy decreased in volume and the load at the HardingStreet plant correspondingly declined.However,as we have saidof a similar situation,"it does not necessarily follow that the afore-mentioned dismissals,or any of them,were occasioned thereby ... .The question remains whether the termination of the employmentof those persons was in whole or in part caused by their unionaffiliation and activity." 24In support of its contention the respondent asserts that it selectedand dismissed Collier and Elbreg as the logical two of the six con-denser pit operators,to be dismissed,because of their comparativeseniority, efficiency,experience,and special qualifications,and theirpersonalities.The record shows that Collier and Elbreg each hadgreater seniority than two of the remaining four operators, one Cogilland one Schorn.25Collier was hired on September 10, 1931, Elbreg,on May1, 1931; whereasCogillwas hired on November 25, 1931, andSchorn more than 2 years later, on March 29, 1934. As regardsefficiency,there is nothing in the record to show, and the respondent did24Mlatter ofWalter Stover, doing businees under the trade name and stifle of StoverBedding CompanyandUpholsterersAlliedCrafts Local Union No501, 15 N L R B 635,642zc Seniority was measured by length of seivice with the respondentHowever, even if'measured by Iength-of employment In the condenser pit, the seniority of Collierand Elbreg,was greater than that of Cogill and SchornElbreg also had greater seniority than oneother pit operator, BatesHowever we find it unnecessary to consider whether Bates ratherthan Elbreg was the morelogicalper son to be dismissed INDIANAPOLIS POWER & LIGHT COMPANY211not establish,- that Collier and Elbreg were less efficient in the per-formance of their work as condenser-pit operators than Cogill andSchorn.Collier and Elbreg both were competent operators. In re-spect of "experience" and "special qualifications," the respondentstates that Cogill had had previous "practical mechanical experience";that Seliorn, some 11 years prior to his employment in 1934, had-worked 3 years with the respondent on a repair gang at one of itsplants; that neither Collier nor Elbreg had had such experience orqualifications, and, therefore, they were logical persons for it to dis-miss.2'However, Collier and Elbreg were at least as experienced asCogill and Schorn in the performance of the work required of thecondenser-pit operators.Indeed, Collier had much more experience.He worked in the respondent's pit for 6 years, while Cogill and Schorneach had been employed there only 111,2 years.''?We are not convincedof the importance which the respondent would ascribe to Schorn'swork 11 years previous on the repair gang. It is not established thatSchorn at the time of the dismissals was qualified for this work. It isnot shown that following his employment by the respondent in March1934 Schorn worked as a member of the repair gang. There was no*need at the time of the discharges for another employee to work onthis gang, for the respondent retained for this purpose its full con-tingent of seven repair men.Finally, as to Collier's and Elbreg's"personality,"Goodrich testified that Collier was "grumpy andgrouchy" and had had arguments with his foreman, and that Elbregwas talkative.However, concerning Elbreg, Goodrich also testifiedthat his talking "never interfered with his work," and that the em-ployee had never, been "in trouble or anything."Collier's alleged"grumpiness and grouchiness" apparently became of consequence onlyimmediately preceding the dismissal.His arguments with his fore-man involved chiefly a heated controversy that had occurred 2 yearsbefore the dismissal.That controversy was then settled amicably, andCollier and his foreman thereafter enjoyed friendly relations.We are convinced, and we find, that Collier and Elbreg were selectedfor dismissal and were dismissed by the respondent on January 6,1938, in furtherance of the same anti-union policy which theretoforehad induced the conduct of its management, already considered, andwhich resulted in Rennaker's discharge at Station WFBM.We findnothing by way of efficiency, experience, special qualifications, per-sonality, or other matter which satisfactorily explains the respondent'signoring of the seniority right of Collier and Elbreg tb their jobs.The emphasis placed by the respondent upon Collier's allegedly poor"As stated above,the hearing herein was begun on July 31, 1939.r Elbreg's experience in the respondent's pit was about a month more than that of eitherCogill or Schorn. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonality is particularly unconvincing.We find it difficult to be-lieve that after more than 6 years' employment with the respondentCollier should then have his personality loom as so important a con-sideration.The foregoing facts, viewed in the light of the entirerecord, establish that Collier's and Elbreg's general interest in unioni-zation of the respondent's plant employees by an "outside" labor or-ganization, their willingness to assume direction of such an organiza-tion, and, more especially, their participation in the abortive collectiverequest for a wage increase of the condenser-pit operators and theirunion leadership as president and secretary, respectively, of theU.W.O.C., were the determining factors which resulted in their beingselected, rather than other employees of lesser seniority, for dismissal.Some question has arisen as to whether they were laid off or dis-charged.The issue is without substance, for in either event the re-spondent discriminated in regard to hire and tenure of employment,within the meaning of the Act.2$Upon the circumstances presented,especially the reasons which induced their dismissals, we are of theopinion, and find, that the respondent intended to rid itself permanent-ly of the two men and, accordingly, that it discharged them.We find that the respondent discharged Sidney Collier and ThomasElbreg on January 6, 1938, because they assisted the U. W. O. C. andengaged in concerted activities with other employees for the purpose ofcollective bargaining and other mutual aid and protection, therebydiscriminating in regard to the hire and tenure of said employees anddiscouraging membership in a labor organization; that by said dis-charges, and each of them, the respondent has interfered with, re-strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.C. Support of and encouragement of membership in the AssociationAs heretofore set forth, the Association is a labor organization unaf-filiated with any national or other labor organization, and confined initsmembership to employees of the respondent. It is an "inside"union.Although formation of the Association was begun by some ofthe plant employees early in 1937, the Association attracted no substan-tialmembership and enjoyed no prominent role in the labor relationsof the respondent until July 1937, after the U. W. O. C. was formed andhad begun its campaign for members. On July 6, 1937, the Associationheld its first organizational meeting, and within 3 weeks thereafter28Matter of AnsleyRadioCorporationandLocal 1221, United Electrical d Radio Workersof America, C 10, 18 N L R B 1028;Matter of PrecisionCastingsCompany, IncandIron Molders Union of North America, Local 80,8 N L R B 879;Matter of Servel,IncandUnited Electrical,Radio and Machine Workers of America, Local No. 1002,11N L R B. 12951.1 INDIANAPOLIS POWER & LIGHT COMPANY213elected officers, obtained a majority of the employees as members, andwas granted recognition by the respondent as sole bargaining agencyfor all employees. Shortly thereafter, it entered into a collective labor.Agreement with the respondent.The evidence shows that the Association was favored and activelysupported by the respondent.Solicitation of membership in thatorganization proceeded on company time and property, with the tacitacquiescence if not the express assent of the respondent's mapagement.We have no doubt that the respondent knew of this use of its timeand facilities.Li July Williams told Rennaker that the respondentfelt the Association "was a move in the right direction for the em-ployees" and "would consider it the right thing if an employee wouldjoin" it.In the same period Foreman Houston at the. C. C. Perryplant asked an employee whether he bad been invited to join theAssociation, and when the employee answered in the negative, told himthat "somebody Will." 29The marked contrast between the respondent's attitude and corre-sponding action When its employees sought to join the U. W.. 0. C. andits attitude when the Association bid for their affiliation would havebut one meaning to the employees, viz, that the respondent desiredthem to join the Association. Support to and encouragement ofmembership in the Association was another of the tactics which therespondent utilized to prevent unionization of its employees by an out-svde labor organization.We are satisfied, and we find, that in conse-fluence of the respondent's favoritism to the Association and its hos-tility toward outside unions, the Association has never been a freelychosen labor organization and collective bargaining representative ofitsmembers.We find that by its support to and encouragement of membershipin the Association, the respondent engaged in an unfair labor practice,,xithin the meaning of Section 8 (1).IV. TIIE EFFECT OF THE 'UNFAIR LABOR PRACTICFS UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantialrelation to trade, traffic, commerce, transportation, andcommunication among the several States, and tend to lead to labordisputes burdening and obstructing such trade, traffic, commerce,transportation, and communication, and the free flow thereof.2D Some time later, in November 1937, one Deems, a supervisor in the addressograph,department, after continually urging Rennaker to join the Association, and after tellinghim that be was holding up the worksby virtue of . , not having signed a card,"finally compelled Rennaker to loin the Association.28303G-42-N of 25- -1 5 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYIt is essential to an effectuation of the purposes and policies of theAct that the respondent be ordered to cease and desist from certainunfair labor practices in which we have found it to have engaged, and,in aid of such order and as a means of removing and avoiding theconsequences of such practices, that the respondent be ordered to takecertain action, more particularly described below.We have found that the respondent by various acts, including sup-port to and encouragement of membership in the Association, inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed by the Act.The respondent must cease and desistfrom these practices, and we shall so order.We also have found that the respondent discharged Russell Ren-naker on January 15, 1938, and ' Sidney Collier and Thomas Elbregon January 6, 1938, in contravention of the Act.To effectuate thepolicies of the Act we shall order that these employees be made wholefor any loss of wages they have sustained by reason of their respectivedischarges.Moreover, we shall order the respondent to offer Collierand Elbreg reinstatement to their former or substantially equivalentpositions.As heretofore mentioned, Rennaker is, and since February1, 1939, has been, regularly employed at other work and does not desirereinstatement.Accordingly, we shall not order his reinstatement.Our order also will direct certain other action which we deem neces-sary to remedy the situation brought about by the unfair labor prac-tices which we have found.Upon the basis of the foregoing findiilgs of fact and upon the entirerecord in the cases, the Board makes the following:CONCLUSIONS OF LAw1.UtilityWorkers Organizing Committee, Local 120; AssociatedBroadcast Technicians Unit of the International Brotherhood ofElectricalWorkers ; and Indianapolis Power & Light Employees' Pro-tective Association, also known as I. P. and L. Employees ProtectiveAssociation, are labor organizations, within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Russell Rennaker, Sidney Collier, and Thomas Elbreg, andeach of them, and thereby discouraging membership in a labor organ-ization, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act. INDIANAPOLISPOWER & LIGHT COMPANY2154.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.The respondent has not discriminated in regard to the hire ortenure of employment or to any term or condition of employmentof Roy Payton, Harry Wilkins, or Dewey Logsdon, within the mean-ing of Section 8 (3) of the Act, nor has it engaged in any other un-fair labor practice with respect to any of said persons, as alleged inthe complaint, as amended.ORDERUpon the basis of the. above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Indianapolis Power & Light Company, Indianapolis.Indiana, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in UtilityWorkers OrganizingCommittee, Local 120, affiliated with Congress of Industrial Organi-zations, in Associated Broadcast Technicians Unit of the Interna-tional Brotherhood of ElectricalWorkers, affiliated with AmericanFederation of Labor, or in any other labor organization of its em-ployees, by discharging or by laying off any of its employees or inany other manner discriminating in regard to their hire or tenureof employment or any term, or condition of their employment;(b)Encouraging membership in or otherwise supporting or assist-ing Indianapolis Power & Light Employees' Protective Association,also known as I. P.-and L. Employees Protective Association, or anyother labor organization of its employees, by discrimination in regardto hire or tenure of employment or any term or condition of employ-ment, by urging, persuading, warning, or coercing employees to joinsuch labor organization and/or to resign from. or refuse to joinUtilityWorkers Organizing Committee, Local 120, affiliated withCongress of Industrial Organizations; Associated Broadcast Tech-niciansUnit of the International Brotherhood of Electrical Work-ers, affiliated with American Federation' of Labor, or any other labororganization of its employees;,or by any'other act or acts;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form.join, or assist labor organizations, to- bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid or'protection. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Make whole Russell Rennaker for any loss of pay he mayhave suffered by reason of the respondent's discriminatory termina-tion of his employment, by payment to him of a sum of money equalto the amount he normally would have earned as wages from January15, 1938, until February 1, 1939, less his net earnings during thatperiod; 30 deducting, however, from the amount otherwise due to him,monies received by him during said period for work performed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount so deducted to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said projects;(b)Offer to Sidney Collier and Thomas Elbreg, and to each ofthem, immediate and full reinstatement to the positions which theyformerly occupied at the Harding Street plant or to positions sub-stantially equivalent thereto, without prejudice to their seniority andother rights and privileges; and make them, and each of them,whole for any loss of pay they may have suffered by reason of therespondent's discriminatory termination of their employment, by pay-ment to each of them of a sum of money equal to that which henormally would have earned as wages from January 6, 1938, tothe date of the offer of reinstatement, less his net earnings 31 duringsuch period; deducting, however, from the amount otherwise dueto each of said employees monies received by him during said periodfor work performed upon Federal, State, county, municipal, or otherwork-relief projects, and pay over the amount so deducted to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which. supplied the funds for saidprojects ;(c)Post immediately in conspicuous places throughout all itsplants and offices at Indianapolis, Indiana, and keep posted for aperiod of at least sixty (60) consecutive days from the date of post-ing, notices to its employees, stating (1) that the respondent willnot engage in the conduct which it is ordered to cease and desist in30By "net earnings"Ismeant earnings less expenses, such as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the unlawfultermination of his employment and the consequent necessity of his seeking employmentelsewhereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill WorkersUnion,Local2590_8 N L It B. 440Monies received for work performed upon Federal State, county, municipal, or othet work-relief projects are not considered as earnings,but, as provided,are to be deducted fromthe sum due the employee,and the amount thereof paid over to the appropriate fiscalagency of the Federal,State,county,municipal,or other government or governments whichsupplied the funds for said work-relief projects31 See footnote 30,supra. INDIANAPOLIS POWER & LIGHT COMPANY217paragraphs 1 (a), (b), and (c) of the Order, and in that respectdescribing such conduct with particularity as in said paragraphs setforth, (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order, (3) that its em-ployees are free to become or remain members of Utility WorkersOrganizing Committee, Local 120, affiliated with Congress of In-dustrialOrganizations; Associated Broadcast Technicians Unit ofthe International Brotherhood of Electrical Workers, affiliated withAmerican Federation of Labor; or'any other labor organization, and(4) that it will not discriminate against any employee because ofmembership in or activity in behalf of such labor organization;(d)Notify the Regional Director for the Eleventh Region inswriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint,as amended,'in sofar as it alleges that the respondent engaged in unfair labor practicesin connection with Roy Payton, Harry Wilkins, and Dewey Logsdon,or in connection with surveillance of its employees and meetingsBroadcast TechniciansUnit of the InternationalBrotherhood of Electrical Workers, or in connection,with the forma-tion of Indianapolis Power & Light Employees'Protective Associa-tion, also known as I. P. and L. Employees Protective Association,be, and the same hereby is, dismissed.